PRESIDING JUSTICE MURRAY, specially concurring: I agree with Justice Pincham’s opinion that the decision of the United States Supreme Court in Brady v. Maryland (1963), 373 U.S. 83, 10 L. Ed. 2d 215, 83 S. Ct. 1194, and the cases following it require a reversal and remandment for a new trial. I do not agree,, however, with many of the justice’s conclusions. I particularly disagree with the intimation that the prosecutor knowingly used perjured testimony, or even that Bruchert’s testimony was necessarily perjury. At best, the evidence that was not given to Gennardo during discovery was evidence that affected his credibility to which he and his attorney were entitled under Brady prior to his trial and conviction for use at the trial for the purpose of cross-examination and trial strategy in arriving at the decision as to whether Gennardo would testify.